Exhibit 10(k)-11


Execution Version




TENTH AMENDMENT TO REIMBURSEMENT AGREEMENT


THIS TENTH AMENDMENT TO REIMBURSEMENT AGREEMENT, dated as of February 22, 2012
(this “Amendment”), to the Existing Reimbursement Agreement (as defined below)
is made by PPL ENERGY SUPPLY, LLC, a Delaware limited liability company (the
“Account Party”), and certain of the Lenders (such capitalized term and other
capitalized terms used in this preamble and the recitals below to have the
meanings set forth in, or are defined by reference in, Article I below).
 
W I T N E S S E T H:
 
WHEREAS, the Account Party, the Lenders and The Bank of Nova Scotia, as the
Issuer and as Administrative Agent, are all parties to the Reimbursement
Agreement, dated as of March 31, 2005 (as amended or otherwise modified prior to
the date hereof, the “Existing Reimbursement Agreement”, and as amended by this
Amendment and as the same may be further amended, supplemented, amended and
restated or otherwise modified from time to time, the “Reimbursement
Agreement”); and
 
WHEREAS, the Account Party has requested that the Lenders amend certain
provisions of the Existing Reimbursement Agreement and the Lenders are willing
to modify the Existing Reimbursement Agreement on the terms and subject to the
conditions hereinafter set forth;
 
NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:
 
 
ARTICLE I
DEFINITIONS
 
 
SECTION 1.1. Certain Definitions.  The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):
 
“Account Party” is defined in the preamble.
 
“Amendment” is defined in the preamble.
 
“Existing Reimbursement Agreement” is defined in the first recital.
 
“Reimbursement Agreement” is defined in the first recital.
 
 
SECTION 1.2. Other Definitions.  Terms for which meanings are provided in the
Existing Reimbursement Agreement are, unless otherwise defined herein or the
context otherwise requires, used in this Amendment with such meanings.
 
ARTICLE II
AMENDMENTS TO THE EXISTING REIMBURSEMENT AGREEMENT


 
  Effective as of the date hereof, but subject to the occurrence of the
satisfaction of the conditions in Article III, the provisions of the Existing
Reimbursement Agreement referred to below are hereby amended in accordance with
this Article II
 
  SECTION 2.1. Amendment to Section 1.1.  Section 1.1 of the Existing
Reimbursement Agreement is hereby amended (a) by deleting the definition of
“Applicable Margin”, (b) by deleting the reference to “Applicable Margin” in the
definition of “Debt Rating” and (c) by amending and restating the definitions of
“Applicable Commitment Fee Margin”, “Applicable Letter of Credit Margin”,
“Applicable Margin” and “Incorporated Agreement” in their entireties as follows:
 
“Applicable Commitment Fee Margin” from time to time, the following percentages
per annum, based upon the Debt Rating as set forth below:
 
Pricing Level
Debt Rating
 
Applicable Commitment
Fee Margin
1
≥ A- from S&P/ A3 from Moody’s
 
0.125%
2
BBB+ from S&P/ Baa1 from Moody’s
 
0.175%
3
BBB from S&P/ Baa2 from Moody’s
 
0.20%
4
BBB- from S&P/Baa3 from Moody’s
 
0.25%
5
<BBB- from S&P/ Baa3 from Moody’s
 
0.35%



 
 
“Applicable Letter of Credit Margin” from time to time, the following
percentages per annum, based upon the Debt Rating as set forth below:

 


 
Pricing Level
Debt Rating
 
Applicable Letter of Credit Margin
1
≥ A- from S&P/ A3 from Moody’s
 
1.10%
2
BBB+ from S&P/ Baa1 from Moody’s
 
1.35%
3
BBB from S&P/ Baa2 from Moody’s
 
1.60%
4
BBB- from S&P/Baa3 from Moody’s
 
1.725%
5
<BBB- from S&P/ Baa3 from Moody’s
 
1.975%

 
““Incorporated Agreement” means the $4,000,000,000 Revolving Credit Agreement,
dated as of October 19, 2010, as amended by Amendment No. 1 to the Revolving
Credit Agreement, dated as of October 19, 2011, among the Account Party, the
lenders from time to time party thereto, Wells Fargo Bank, National Association,
as administrative agent, issuing lender and swingline lender, certain financial
institutions, as syndication agents, certain financial institutions, as lead
arrangers, and certain financial institutions, as documentation agents, as in
effect on the date hereof and without giving effect to any subsequent
modification, supplement, amendment or waiver by the lenders under, or by other
parties to, the Incorporated Agreement, unless the Required Lenders agree in
writing that such modification, supplement, amendment or waiver shall apply to
such provisions or schedules incorporated herein.
 
 
  SECTION 2.2.  Amendment to Section 3.1.  Section 3.1 of the Existing
Reimbursement Agreement is hereby amended by replacing the reference therein to
“the Applicable Margin” with a reference to “2%”.
 
 
ARTICLE III
CONDITIONS TO EFFECTIVENESS
 
This Amendment and the amendments contained herein shall become effective as of
the date hereof when each of the conditions set forth in this Article III shall
have been fulfilled to the satisfaction of the Administrative Agent.
 
 
SECTION 3.1. Counterparts.  The Administrative Agent shall have received
counterparts hereof executed on behalf of the Account Party and the each of the
Lenders.
 
 
SECTION 3.2. Costs and Expenses, etc.  The Administrative Agent shall have
received for the account of each Lender, all fees, costs and expenses due and
payable pursuant to Section 10.3 of the Reimbursement Agreement, if then
invoiced.
 
 
  SECTION 3.3. Satisfactory Legal Form.  The Administrative Agent and its
counsel shall have received all information, and such counterpart originals or
such certified or other copies of such materials, as the Administrative Agent or
its counsel may reasonably request, and all legal matters incident to the
effectiveness of this Amendment shall be satisfactory to the Administrative
Agent and its counsel.  All documents executed or submitted pursuant hereto or
in connection herewith shall be reasonably satisfactory in form and substance to
the Administrative Agent and its counsel.
 
 


 
 
ARTICLE IV
MISCELLANEOUS
 
 
SECTION 4.1. Cross-References.  References in this Amendment to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Amendment.
 
 
SECTION 4.2. Loan Document Pursuant to Existing Reimbursement Agreement.  This
Amendment is a Loan Document executed pursuant to the Existing Reimbursement
Agreement and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with all of the terms and provisions of
the Existing Reimbursement Agreement, as amended hereby, including Article X
thereof.
 
 
SECTION 4.3. Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
 
SECTION 4.4. Counterparts.  This Amendment may be executed by the parties hereto
in several counterparts, each of which when executed and delivered shall be an
original and all of which shall constitute together but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.
 
 
SECTION 4.5. Governing Law.  THIS AMENDMENT WILL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR
SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK).
 
 
SECTION 4.6. Full Force and Effect; Limited Amendment.  Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Reimbursement Agreement and the
Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms.  The
amendments set forth herein shall be limited precisely as provided for herein to
the provisions expressly amended herein and shall not be deemed to be an
amendment to, waiver of, consent to or modification of any other term or
provision of the Existing Reimbursement Agreement or any other Loan Document or
of any transaction or further or future action on the part of any Obligor which
would require the consent of the Lenders under the Existing Reimbursement
Agreement or any of the Loan Documents.
 
 
SECTION 4.7. Representations and Warranties.  In order to induce the Lenders to
execute and deliver this Amendment, the Account Party hereby represents and
warrants to the Lenders, on the date this Amendment becomes effective pursuant
to Article III, that both before and after giving effect to this Amendment, all
statements set forth in clauses (a) and (b) of Section 5.2.1 of the
Reimbursement Agreement are true and correct as of such date, except to the
extent that any such statement expressly relates to an earlier date (in which
case such statement was true and correct on and as of such earlier date).
 
 

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.
 


 
PPL ENERGY SUPPLY, LLC,
as the Account Party




By:__________________________
      Title:






THE BANK OF NOVA SCOTIA,
as the Administrative Agent, as the Issuer and as a Lender




By:__________________________
Name: James R. Trimble
      Title: Managing Director